Title: From John Adams to John Jay, 24 November 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square. Nov. 24. 1785.
          
          I was Yesterday honoured, with your Letter of the 14th. of October, accompanied with the Gazettes and the Act of Congress of the 27. Septr.
          You will learn from Mr Dumas Letter, as well as by the public Papers, that the Treaty of defensive Alliance, between France and Holland was Signed at Paris on the tenth of this month. The vain Exertions of the Cabinet of St. James’s, to prevent it, are so far from being a Secret, that the English or Orange Party, which is the Same, have inserted them in their own Courier du Bas Rhin. The offers are there Stated to have been. the Restitution of Negapatnam the renunciation of the navigation of the Moluccas, the Payment of the Millions to the Emperor, the Warranty of the new Treaty with the Emperor, and the Alteration of the navigation Act, in favour of Holland. Sir James Harris, with his Secretary of Legation and three Clerks, are Said to have been very busy night and day: but all to no Purpose. it is not att all to be wondered at, that British Ministers should be allarmed. The only wonder is that they did not foresee and prevent the danger. two Years ago, by an honest Settlement with America, and less costly Offers to holland they might have maintained their Rank among the Powers of Europe. It is now lost forever. The Loss of the Empire of the Seas, which their Ambition has long aspired to, and which their Arrogance has long claimed, would be a benefit to Mankind, and no real Evil to them: but they will now find it difficult to defend their Liberty upon the Seas, and if the United States of America should acceed to this defensive Alliance upon any reasonable Terms, think of it as they will their Navigation their Possessions in the East & the West and their Empire will be at Mercy.
          I am not informed, whether Congress have any Such Measure in Contemplation: but if they have, they ought not to delay it from any Expectation of any Thing that I can do here. so far from entertaining any Sanguine hopes, I think there is Scarcely a possibility that I should do any Thing. There are divisions in the Ministry. Thurlow, Gower, Dundas & Jenkinson, are of the old Leaven, and the King will have them, or some other of the same Stamp to govern.— Pitt is but a Tool, and an Ostensible Pageant, a Nose of tender Virgin Wax.— He could not carry in Parliament nor in the Cabinet, any honest system with America if he meant to do it. but he is himself very far from being Steady, in his American Politicks, any more than Cambden or Richmond. and Sidney and Carmarthen, are ——— Cyphers. This is naked Truth, but I should be unworthy of your Confidence, if I did not expose it to you although your Prudence and that of Congress, will not proclaim it to the World. This great Event of the Dutch and French Alliance, must awaken the Feelings of this nation if they have any left.— and afords the only Opportunity which has yet presented, for offering with any Propriety a Memorial concerning the Evacuation of the Frontier Posts. It would have looked somewhat too emphatick, to have gone with a Memorial, the first moment of the Arrival of the News, and it would be imprudent to delay it, till the whole Impression is worn off.— as a Medium, then, I have concluded, on the Day of the next Stated Conferences of the foreign Ministers, which will be next Thursday before the Drawing Room, to wait on Lord Carmarthen with a Memorial, requiring in the Name of the United States the Evacuation of all the Posts.
          It will not be done however and I shall have no Answer. They have not the Courage to refuse, any more than to comply. I have no Answer to any of my Letters or Memorials to the Ministry nor do I expect any, before next Spring. perhaps not then.
          There is no Resource for me, in this Nation. The People are discouraged and dispirited, from the general Profligacy and Want of Principle from the Want of Confidence in any Leaders, from the frequent Dissappointments and Impositions they have experienced in turn from all Parties.— Patriotism is no more, nor is any hypocrite Successfull enough to make himself believed to be one.
          Fox and his Friends and Patrons are ruined by the endless Expences of the last Elections, and have no longer any Spirit or any Enterprize.
          North and his Friends are afraid of Impeachment and Vengeance, and therefore will avoid all hazardous Experiments by which the popular Cry might be excited.
          I See nothing therefore to prevent the states from compleating their Measures for the Encouragement of their own Manufactures and Navigation, or from deliberating upon a new Treaty of Commerce with France, or even a new Alliance. You might probably purchase a Market for your ready built ships and Your Oil, &c in France, and the Admission of your Flour and all other Things to their Islands, by Stipulating to lay greater Duties upon British than French ships & Goods, to lay Duties upon English West India Rum in favour of French Brandies &c. But in these Things I think We need not be in haste.—
          Mr Barclay & Mr Franks are gone to Morocco and Mr Lamb & Mr Randal to Algiers as I suppose.
          Russia, as well as Portugal are piqued at present with this Court, and Comte Warranzow has Several times lately asked a Friend of mine, why the United States did not make any Advances to his Mistress.— our Commissions for treating with the Powers of Europe expire next June, long before We shall have compleated the Business. Congress will determine, whether to renew them
          I have the Honour to be, with entire Esteem, sir your / most obedient & most humble servant
          
            John Adams
          
        